In the
    United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 07-2315
JEVON JACKSON,
                                            Plaintiff-Appellant,
                                v.

MATTHEW J. FRANK, Secretary, and
WILLIAM POLLARD, Warden,
                                Defendants-Appellees.
                   ____________
            Appeal from the United States District Court
               for the Western District of Wisconsin.
              No. 07 C 28—John C. Shabaz, Judge.
                          ____________
    SUBMITTED NOVEMBER 7, 20071—DECIDED DECEMBER 5, 2007
                          ____________


    Before KANNE, EVANS, and WILLIAMS, Circuit Judges.
  EVANS, Circuit Judge. Jennifer Aniston: television
(“Friends”) star; actress in several forgettable (“Rumor
Has It” and “Along Came Polly”) recent films; former wife
of Brad Pitt; and anointed as a hottie by “FHM Maga-
zine”—#35 on its list of the “100 Sexiest Women in the
World in 2007” (she also made “People” magazine’s “50


1
  After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus the appeal is
submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                             No. 07-2315

Most Beautiful People” list in 2002)—has legions of fans.
Jevon Jackson, the plaintiff in this case, is one of them.
And Jackson would like to display a photograph of Aniston
in his room. His “room,” however, is actually a prison cell
where Jackson is serving time for a state court conviction
in Wisconsin. The prison authorities, relying on a rule,
won’t allow Jackson to receive, and thus display, a com-
mercially published photograph of Aniston that he had
ordered So Jackson made a federal case out of the situa-
tion by filing this suit alleging that Wisconsin was vio-
lating his rights under the First Amendment. The district
court granted the state’s motion for summary judgment
and Jackson appeals.
  Jackson’s suit, under 42 U.S.C. § 1983, named Matthew
Frank, the Secretary of the Wisconsin Department of
Corrections (DOC), and William Pollard, the warden at
Wisconsin’s Green Bay Correctional Institute (GBCI), as
defendants. The GBCI is where Jackson was serving
his state sentence. The facts are not in dispute.
  In September 2006, the DOC adopted a policy that
prevents inmates from possessing individual, commercially
published photographs. See DAI Policy No. 309.20.01.
Commercially published photographs subject to the
policy include photos of “celebrity figures, movie stars,
models, or other [sic] that are produced for sale or dis-
tribution.” Inmates, however, may receive photographs
of family and friends, as well as commercially produced
photographs published in magazines, subject to content
and quantity restrictions that are not at issue here. After
the policy was put in place, Jackson, who at the time
had successfully ordered photographs of other celebrities,
was told that DOC officials would not deliver his photo-
graph of Aniston because it violated the new policy. The
photograph that Jackson requested is not part of the
record on appeal, but neither party suggests that it
No. 07-2315                                                 3

contained any inappropriate content.2 Jackson filed a
complaint with the Institute Complaint Examiner at
GBCI, arguing that the rule was arbitrary and that it
violated his First Amendment rights. The complaint was
dismissed. Jackson then moved his complaint to federal
court.
  After discovery closed, the defendants moved for sum-
mary judgment. They claimed that the increasing volume
of incoming mail—GBCI may receive as many as 1,500
pieces of mail a day—and the difficulty processing it
necessitated the ban on commercially published photo-
graphs. Daniel Westfield, the security chief for the DOC,
explained without contradiction that individual, commer-
cially published photographs had become a particular
burden on the prison system because they often con-
tained nudity and other forbidden content like gang
symbols. According to Westfield, these photographs are
problematic because staff members have to take time to
review each of them and, if they disallow the photographs
because of content, contact the inmates to determine
how to dispose of them. On the other hand, the policy
permits photographs of family and friends because, he
asserted, they are less likely to contain gang symbols,
nudity, and other impermissible material. Additionally,
Westfield declared that inmates can subscribe to maga-
zines to find individual celebrity photographs. He ex-
plained that magazines were less burdensome to process
than individual, commercially published photographs
because staff members can more easily predict their
content.



2
  That’s good. In 2000, Aniston sued “Celebrity Skin” magazine
for publishing photos taken of her while sunbathing topless
in her own backyard!
4                                              No. 07-2315

  In his response, Jackson disputed the necessity of the
ban, asserting that the prison did not rationally advance
its interest in preserving resources by disallowing com-
mercially published photographs, while permitting
inmates to subscribe to magazines that may contain
hundreds of photographs. Jackson also argued that he
had no alternative means of possessing a similar photo-
graph because he could not predict when a magazine
would contain photos of Aniston. Additionally, Jackson
asserted that requiring him to order several magazines to
find her picture would actually increase the burden on
prison resources. Therefore, he argued, the policy was an
exaggerated response to unrealistic prison concerns. The
district court, in granting summary judgment, embraced
the defendants’ arguments and rejected the claims as-
serted by Jackson.
  We review the district court’s grant of summary judg-
ment de novo. See Winters v. Fru-Con Inc., 498 F.3d 734,
743 (7th Cir. 2007). On appeal Jackson argues that the
DOC’s policy violates his First Amendment right to re-
ceive information through the mail. The Supreme Court
has held that “imprisonment does not automatically
deprive a prisoner of certain important constitutional
protections, including those of the First Amendment.”
Beard v. Banks, 126 S. Ct. 2572, 2577 (2006) (citing Turner
v. Safley, 482 U.S. 78, 93 (1987)). A prison regulation that
restricts an inmate’s First Amendment rights is permissi-
ble if it is “reasonably related to legitimate penological
objectives.” Turner, 482 U.S. at 89. Among the factors
relevant in determining the constitutionality of this type
of prison regulation are: (1) whether there is a valid,
rational connection between the regulation and the legiti-
mate government interest put forward to justify it;
(2) whether alternative means to exercise the right exist;
(3) the impact that accommodating the right will have
on prison resources; and (4) the absence of alternatives
No. 07-2315                                                    5

to the prison regulation. Id. at 89-90. The Supreme Court
also has cautioned that courts “must accord substantial
deference to the professional judgment of prison adminis-
trators, who bear a significant responsibility for defining
the legitimate goals of a corrections system and for
determining the most appropriate means to accomplish
them.” Overton v. Bazzetta, 539 U.S. 126, 132 (2003). When
challenging the reasonableness of the prison’s regula-
tion, the inmate bears the burden of persuasion. See id.
   With regard to the first factor, we conclude that the
defendants’ economic interest in saving staff resources
is legitimate. See Lindell v. Frank, 377 F.3d 655, 659
(7th Cir. 2004). Jackson, as we said, argues that the
policy does not rationally advance this interest because
it allows inmates to subscribe to multiple magazines in
lieu of individual, commercial photographs. But given the
uncontested evidence that the prison can more easily, and
at less cost, process magazines than it can stand-alone
commercial photographs, a rational connection exists
between the policy and preserving resources. For similar
reasons, we also find that Jackson has an alternative
means of exercising his right,3 namely, through subscribing
to a magazine. While that might not guarantee an image
of Aniston in every issue, the likelihood of an eventual
photograph of her is sufficiently high to suffice as an
alternative. See generally Tarpley v. Allen County, Indi-
ana, 312 F.3d 895, 899 (7th Cir. 2002) (noting that prisons
are only obligated to “make reasonable efforts” to accom-
modate First Amendment rights. Note, however, that
Tarpley involved something much more important than a
photograph of Jennifer Aniston—it involved religious
issues as the inmate there wanted his own Bible.) The


3
  If possessing a photo of a movie star in a prison cell can even
be deemed a “right” protected by the First Amendment.
6                                              No. 07-2315

third factor, the impact of accommodating the right
on prison resources, also cuts in the defendants’ favor.
The defendants receive up to 1,500 pieces of mail per day
and, they assert, the ban on individual, commercially
published photographs is necessary to preserve staff
resources. We agree.
  The last factor, the absence of alternatives to the prison
regulation, also breaks toward the defendants. We previ-
ously have suggested that the prison could reduce its
volume of mail by limiting the number of materials that
an inmate is allowed to receive, rather than implementing
an outright ban on particular content. See Lindell, 377
F.3d at 660. But a regulation does not need to satisfy
a “least restrictive alternative test.” Turner, 482 U.S. at
90-91; Al-Alamin v. Gramley, 926 F.2d 680, 685 (7th Cir.
1991). Here, Jackson has put forward no evidence of the
supposed cost savings of capping the volume of mail that
inmates may receive compared to the benefits of banning
individual, commercial photographs. Finally, the defen-
dants’ decision to eliminate only one segment of mail is
consistent with their stated goal of saving staff resources.
In light of the deference that prison administrators enjoy,
we conclude that Jackson has failed to show a genuine
issue of material fact on this issue as well.
    The judgment of the district court is AFFIRMED.

A true Copy:
        Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit


                    USCA-02-C-0072—12-5-07